Citation Nr: 1707805	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board, and, in February 2014 and in July 2016, it was remanded for further development.  Further development in substantial compliance with the Board's remand instructions have been completed.
 
The issues of entitlement to a disability rating in excess of 20 percent for a low back disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's radiculopathy of the bilateral lower extremities manifested in moderate incomplete paralysis, but it does not manifest in moderately-severe incomplete paralysis, serve incomplete paralysis, and complete paralysis.



	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2016).

2.  The criteria for a disability rating of 20 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, with respect to the issue being decided, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

This matter was previously remanded in order to provide the Veteran with additional VA examinations and to associate additional treatment records with the claims file.  The examinations were provided and the treatment records were associated with the claims file in compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Radiculopathy

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for radiculopathy of the bilateral lower extremities.

The Veteran first filed for service connection for radiculopathy of the bilateral lower extremities in June 2010.  In August 2010, the RO granted service connection and assigned a disability rating of 10 percent for each extremity, effective June 2010.  The Veteran appealed the disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's radiculopathy is evaluated pursuant to Diagnostic Code 8720.  Under Diagnostic Code 8520, a disability rating of 10 percent is assigned when a disability manifests in mild incomplete paralysis, and a disability rating of 20 percent is assigned when a disability manifests in moderate incomplete paralysis.  A disability rating of 40 percent is assigned when a disability manifests in moderately-severe incomplete paralysis, and a disability rating of 60 percent is assigned when a disability manifests in severe incomplete paralysis with marked muscular atrophy.  Finally, a disability rating of 80 percent is assigned when a disability manifests in complete paralysis which is when the foot dangles and drops, no active movement is possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms mild, moderate, moderately severe, and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as moderate by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Treatment records and statements throughout the period on appeal indicate that the Veteran had radiculopathy of the bilateral lower extremities which has manifested as pain, numbness, and tingling in both his legs.

A June 2010 VA treatment record indicates that the Veteran underwent a nerve conduction study.  The Veteran reported pain radiating down his left extremity.  The results of the study noted an impression of mild radiculopathy.

The Veteran underwent a VA examination in September 2010.  The Veteran reported experiencing radiating pain, numbness, and tingling in both legs.  The Veteran reported using a cane.

The Veteran underwent another VA examination in August 2016.  The examiner noted the following symptoms in both extremities: mild constant pain, moderate intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness.  The examiner determined that the Veteran had not manifested atrophy, and the examiner characterized the Veteran's radiculopathy as mild incomplete paralysis.  The examiner noted that the Veteran used a cane.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 20 percent for each extremity.  In an August 2016, a VA examiner indicated that the Veteran manifested multiple moderate symptoms.  The Board notes that, in August 2016, the examiner ultimately described the Veteran's radiculopathy as mild, and a June 2010 nerve conduction study characterized the Veteran's symptoms as mild.  Nevertheless, characterization by examiner's and medical providers are not dispositive of the issue, and, upon taking all of the Veteran's demonstrated symptoms into consideration, the Board finds that the Veteran's incomplete paralysis is more appropriately described as moderate rather than mild.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent for either extremity.  The totality of the evidence fails to document moderately-severe incomplete paralysis, severe incomplete paralysis, or complete paralysis.  The Veteran has not claimed, and treatment records do not memorialize, muscle atrophy, foot drop, or loss of muscle movement.  No VA examiner, or any other healthcare provider for that matter, has previously characterized the Veteran's bilateral radiculopathy as moderately-severe, severe, or complete paralysis.  As previously noted, characterizations by healthcare providers are not dispositive, but they are probative evidence that the Board may take into consideration.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for radiculopathy.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria for the Veteran's radiculopathy include holistic terms like mild, moderate, moderately-severe, severe, and complete.  Thus, the Board must necessarily consider all of the Veteran's radiculopathy symptoms in evaluating the severity of his radiculopathy.


The Board notes that the Veteran used assistive devices.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining the severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.


ORDER

Entitlement to a 20 percent disability rating for radiculopathy of the right lower extremity is granted.

Entitlement to a 20 percent disability rating for radiculopathy of the left lower extremity is granted.


REMAND

Lumbar Spine

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a lumbar spine disability.  The Veteran underwent a VA examination in August 2016.  The examiner indicate that the Veteran was able to undergo three repetitions of range of motion testing, and that he did not manifest reduced range of motion or functional impairment after multiple repetitions of range of motion testing.  Subsequently, the Veteran and his family submitted multiple written statements indicating that the Veteran did manifest reduced range of motion and functional impairments immediately after participating in the examination.  This is credible lay evidence that the Veteran may have manifested additional functional impairment, and it is sufficient to remand this matter for an additional VA examination.

TDIU

The Board has considered whether the issue of TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During a VA examination in September 2010, the Veteran reported that his neurological and orthopedic symptoms impacted his ability to work.  Therefore, the Board finds that it has been raised by the record.  The Board also finds that the issue of TDIU is inexplicably intertwined with the above issue, and it must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an additional VA spinal examination and ensure that it is administered by a different VA examiner than the one who performed the August 2016 VA examination.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination. All findings and diagnoses must be fully reported.

 a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back.

 b) Range of motion studies must include testing for pain in active motion and passive motion. The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation. 

 c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups. The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

2.  Then, readjudicate the issues of entitlement to a disability rating in excess of 20 percent for a lumbar spinal disability and TDIU.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


